DETAILED ACTION
This communication is responsive to the Preliminary Amendment filed 01/23/2019. Claim 1 has been amended. Claims 2-20 have been added.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 2015/0019303) in view of Shkapenyuk et al. (US 2017/0032015) hereinafter Shkapenyuk.

In claim 1, Rao discloses “A method comprising:
receiving, at a local database, data from a source database ([0035] receives input for defining templates for each of a plurality of element types.  Each of the plurality of element types is defined such that data elements having like characteristics can be identified when compared to the element type, each of the element types identifies one or more categories of data elements stored in a data warehouse.  Thus, each individual data element of a plurality of data elements stored in a data warehouse is classified as being, at least, one of the three element types, i.e., statistical, binary, or a classical element type); 
accessing a set of expected values based on the source database ([0038] a template for evaluating classical data elements may be defined by categories including, but not limited to, a key business element name, the business group or system hosting information relating to key data elements, definition/name of a key data element as it exists in a physical database, a column name, a table name describing the database in which the key data element is stored, a global filter, a completeness rule, a format rule, a validity rule, and a reasonableness rule. The validity rule, generally, relates to ensuring that a value of a key data element is within a domain of values. The reasonableness rule, generally, relates to numerical values or amounts being within a reasonable range of values); 
performing a comparison of the data from the source database with the set of expected values ([0039] the rules for the binary template relate to a binary system of checking or measuring the quality of data, such that when the system measures the element and applies the binary rules to the data elements, the system will measure to determine whether a specific metric of the data element exists or does not exist); 
detecting an erroneous value among the data from the source database based on the comparison of the data from the source database with the set of expected values ([0039] The rules for the statistical template, generally, relate to a statistical method for 
evaluating and/or measuring the quality of data, such that when the system measures the element and applies statistical rules to the data elements, the system may measure to determine whether a specific metric of the data element falls within specific thresholds or ranges.  For example, using a set of statistical rules for measuring the quality of a data element, the system may apply a minimum and maximum value to each data element and measure to determine whether the data element falls within, above, or below the minimum/maximum threshold [0072] For example, minimum data quality requirement imposed by regulation for a specific type of data may be that 90% 
of the specific type of data must be accurate or fall within a range of threshold values and that error in the specific type of data may not exceed 10%.  In such an example, after measuring the quality of data for the specific type of data by comparing values from the fact aggregate tables to the control limits in the dimension tables, the system may determine that 89% of the data fall within the range of threshold values required by legislation and that 11% of the data contains errors.  In such an instance, the system would determine that the specific type of data is non-compliant with regulatory requirements and subsequently, flag all values for the specific type of data that contained errors for specific validation and review by the system and/or a user)”.
Rao does not appear to explicitly disclose however, Shkapenyuk discloses “generating a report in response to the detecting the erroneous value among the data from the source database, the report comprising a display of at least a portion of the data from the source database (FIGS. 6 and 7, [0045] the visualizer 150 may generate plots, graphs, reports, or any type of visual to indicate data outliers, data errors, feed characteristics, or any combination thereof.  The visualizer 150 may also publish anything generated by the visualizer 150 back to the data feed management system 125 for use by subscribers 115-117 and/or the feed inspection tool 130.  The visualizer 150 may be subscribed to by the first and second users 101, 110 as well)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Rao and Shkapenyuk, the suggestion/motivation for doing so would have been to provide an improved method to check data quality by utilizing a feed inspection tool to detect anomalies in data measurement detected based on file contents (Abstract).		

In claim 2, Shkapenyuk teaches
The method of claim 1, wherein the display of the data from the source database includes a presentation of the erroneous value, wherein the presentation of the erroneous value is visually distinguished from the display of the data ([0046] data quality metric is the proportion of outliers, e.g. on the right side of FIG. 11.  The spike in outliers may correspond to the erratic behavior in the underlying data shown in the graph 
900 shown in FIG. 9).  

In claim 3, Rao teaches
The method of claim 1, wherein the method further comprises: 
causing display of a notification at a client device in response to the detecting the erroneous value among the data from the source database, the notification including the display of the data from the source database ([0072] the system may determine that 89% of the data fall within the range of threshold values required by legislation and that 11% of the data contains errors.  In such an instance, the system would determine 
that the specific type of data is non-compliant with regulatory requirements and subsequently, flag all values for the specific type of data that contained errors for specific validation and review by the system and/or a user).  

In claim 4, Rao teaches
The method of claim 1, wherein the data from the source database comprises a data type, and the accessing the set of expected values includes: 
accessing the set of expected values based on the source database and the data type of the data ([0072] after measuring the quality of data for the specific type of data by comparing values from the fact aggregate tables to the control limits in the dimension tables, the system may determine that 89% of the data fall within the range of threshold values required by legislation and that 11% of the data contains errors.  In such an instance, the system would determine that the specific type of data is non-compliant with regulatory requirements and subsequently, flag all values for the specific type of data that contained errors for specific validation and review by the system and/or a user).  

In claim 5, Rao teaches
The method of claim 1, wherein the set of expected values include a set of threshold values, and the detecting the erroneous value among the data from the source database includes: 
detecting a value from the data received from the source database that transgresses one or more threshold values from among the set of threshold value ([0071] the system may compare all prices paid for that specific product for a particular month.  And, for any price that falls below the minimum value threshold or that exceeds the maximum value threshold, those prices are flagged for review and subsequent validation or 
investigation).  
In claim 6, Rao teaches
The method of claim 1, wherein the accessing the set of expected values includes:  PRELIMINARY AMENDMENTPage 4 Serial Number:16/242,393Dkt: 4296.008US4 Filing Date: January 8, 2019 
retrieving historical data associated with the source database in response to the receiving the data from the source database ([0035] a data warehouse may have stored therein 2000 unique data elements.  In such an example, of those 2000 unique data elements, a first portion of the unique data elements may fall under the definition of a 
statistical element type such that 900 of the 2000 data elements are accounted for by the statistical element.  Further with the example, a second and a third portion of the data elements within the data warehouse may fall respectively under the definition of a binary element type and a classical element type, such that another 600 and 500 data elements of the 2000 unique data elements in the data warehouse are accounted for by the binary element type and the classical element type, respectively); 
generating the set of expected values based on the historical data ([0037] The binary filter category of the binary template may be used to filter data elements by considering defined values of data elements unequal to zero as valid and zero values, as invalid).  

In claim 7, Rao teaches
The method of claim 1, wherein the accessing the set of expected values based on the source database includes: 
receiving an input that assigns the set of expected values to an identifier that identifies the source database ([0042] The system then will load the global filters having a unique identifier into a new staging table configured for storing information only relating to the extracted global filters); and 
accessing the set of expected values based on the identifier of the source database ([0053] Using unique identification application 412, workflow system 250 is configured to provide each unique global filter in the global filter staging table 414 a unique identifier, such as a unique numerical sequence and/or a unique alphanumeric sequence).

Claims 8-13 are essentially same as claims 1, 3-7 except that they recite claimed invention as a machine-readable storage medium and are rejected for the same reasons as applied hereinabove.

Claims 14-20 are essentially same as claims 1-7 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158